DETAILED ACTION
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the line weight of the lines is not sufficiently dense, dark, uniformly thick, and well-defined such that the lines are not heavy enough to permit adequate reproduction (37 CFR 1.84(l)).  For example, at least all of the lead lines are grey and difficult to discern.  In addition, the lines showing the head piece in Figs. 3a-3b are grey and not sufficiently heavy enough to permit adequate reproduction.  
The drawings are objected to because of the numbering of the views.  View numbers must be preceded by the abbreviations “FIG.” (37 CFR 1.84(u)(1).  In the present case each view includes the word “Figure”. 
The drawings are objected to because the page that includes Figs. 1a-1c and the page that includes Figs. 2a-2c includes a numeral “100” at the top of the page.  It is unclear to which figure this numeral belongs.  
The drawings are objected to because one view must not be placed upon another or within the outline of another (37 CFR 1.84(i)).  As seen below in element 160 of Fig. 1b interferes with Fig. 1c and element 101 may interfere with Fig. 1b.  Elements 109 and 115 of Fig. 2a interfere with Fig. 2b. Element 101 of Fig. 3a interferes with Fig. 3b (see Figs. Below).

    PNG
    media_image1.png
    427
    690
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    784
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    382
    598
    media_image3.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The current abstract recites “an hooded sun shield is disclosed” which is a phrase which can be implied.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 recites the limitation "the nose piece".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if this claim should depend from claim 8.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey (WO 2020159895).
Regarding claim 1, Carey describes a hooded sun shield (head garment 100, Fig. 4a), comprising: a head piece (head covering 120), including: an opening (see annotated Fig. 4a); and a mask piece (nose covering portion 110 and neck covering 
Carey does not explicitly describe a plurality of fasteners and the mask piece attachably coupled to the head piece via the plurality of fasteners over the opening.
Carey does describe in an alternate embodiment that the end portions of the nose covering may be affixed to the head covering 120 and/or the neck covering (para. 0030) and also discusses that each portion may be modular and releasably affixed (para. 0023) by fasteners such as magnets (para. 0025).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify garment to include releasably affixed components so that the user could use particular components when necessary (for example a cold versus warm day) and to permit a user to remove portions so that they do not overheat (Carey, para. 0005). 

    PNG
    media_image4.png
    627
    685
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    286
    560
    media_image5.png
    Greyscale

Regarding claim 2, the garment of Carey as modified includes wherein dimensions of the mask piece are greater than dimensions of the opening of the hood piece (see annotated Fig. 4 above depicting that the mask extends beyond the boundaries of the opening).  
Regarding claim 3, the garment of Carey as modified includes wherein the fasteners comprise magnets (fasteners include magnets, para. 0025).  
Regarding claim 5, the garment of Carey as modified includes wherein the mask piece further comprises a center seam (see annotated Fig. 4a above and 4c below) to facilitate shaping of the mask piece (fully capable of facilitating shaping of the mask piece).
Regarding claim 10, the garment of Carey as modified includes wherein the first layer and the second layer of the mask piece are comprised of a mesh material to provide ventilation (are comprised of fabric, which is defined as material produced by weaving or knitting, see PTO-892, and thus must include at least some gaps, and .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey (WO 2020159895) in view of Page (US 2019/0021428).
Regarding claim 4, the garment of Carey as modified includes wherein the head piece further comprises: an exterior layer comprised of a sun protective fabric (the head piece comprises a fabric, para. 0022, any fabric would protect the user from the sun at least to some extent).
The garment of Carey as modified does not explicitly describe an interior layer comprised of a dark sun protective fabric.  
In related art for face garments Page describes utilizing multiple layers (para. 0042) to permit breathability of the material.  Any layer can be considered a “dark” protective layer in accordance with the disclosure which merely states that the material is a dark protective material but gives not examples of material composition or quantity of UV protection.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Carey to include multiple layers in order to increase breathability of the garment.  
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey (WO 2020159895) in view of Greenblat et al. (US 20180146733).
Regarding claim 6, the garment of Carey as modified describes the limitations of claim 6, but does not explicitly describe wherein the mask piece further comprises 
In related art for face garments, Greenblat describes a similar garment in which a band 54 is included at the top edge of the mask 30 and can be formed of metal (see para. 0046, Fig. 3).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Carey to include the wire of Greenblat in order to permit the user to adjust the pressure points and regulate the amount of air that is permitted within the mask (para. 0047, Greenblat). 
Regarding claim 7, wherein the mask piece further comprises adjustable metal tabs (magnets 140b, Fig. 4a) to enable the mask piece to be custom fitted and to affect the flow of air through the sides of the mask piece (releasably seals and opens the horizontal slit would permits a custom fit, inasmuch as claimed, para. 0047).  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey (WO 2020159895) in view of Greenblat et al. (US 20180146733) and Cheng (US 20060174890).
Regarding claim 8, the garment of Carey as modified describes the limitations of claim 8, but does not explicitly describe a nose piece inserted into the mask piece. 
In related art Carey describes utilizing a nasal adjuster that is make of elastic material such as rubber (para. 0053).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Carey to include the rubber material in order to provide comfort to the user wearing it (para. 0018, Cheng).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey (WO 2020159895) in view of Cheng (US 20060174890).
Regarding claim 9, the garment of Carey as modified describes the limitations of claim 9 but does not explicitly describe wherein the nose piece is comprised of a synthetic rubber material.
In related art Carey describes utilizing a nasal adjuster that is make of elastic material such as rubber (para. 0053).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the garment of Carey to include the rubber material in order to provide comfort to the user wearing it (para. 0018, Cheng).
The rubber material of Cheng is not specifically recited as synthetic.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material to be a synthetic material as it is merely a simple substitution of one known element for another to obtain predictable results (MPEP 2143).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include multiple similar features as to those as claimed.  Many of the references may be combinable with other references to form a 35 USC §103 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732